OPINION OF THE COURT
Per Curiam.
Respondent Robert A. Kahn was admitted to the practice of law by the First Judicial Department on March 21, 1960 under the name Robert Abraham Kahn. At all times relevant to this proceeding, respondent has maintained an office for the practice of law within the First Judicial Department.
This Court suspended respondent from the practice of law for six months effective April 8, 2005 for engaging in a pattern of misconduct directed at female attorneys and clients (16 AD3d 7 [2005]). On November 17, 2005, this Court reinstated respondent to the practice of law.
The Disciplinary Committee now seeks an order accepting respondent’s affidavit of resignation from the practice of law pursuant to 22 NYCRR 603.11 and striking his name from the roll of attorneys and counselors-at-law in the State of New York. In his affidavit, respondent acknowledges that he is the subject of a pending disciplinary investigation into professional misconduct arising out of his conviction of a class B misdemeanor. Respondent concedes that he could not successfully defend himself on the merits against any charges the Committee might bring predicated upon the allegations of the complaint against him. He attests that he is fully aware of the implications of his request to resign, which he submits freely, voluntarily, without coercion or duress, and after consultation with counsel.
Inasmuch as respondent’s resignation satisfies the criteria of 22 NYCRR 603.11, this Court accepts respondent’s resignation, and his name is stricken from the roll of attorneys, effective nunc pro tunc to January 4, 2010, the date of his affidavit of resignation, and the affidavit is hereby deemed private and confidential under Judiciary Law § 90 (10) (22 NYCRR 603.11 [d]). Respondent’s cross motion to, inter alia, vacate the affidavit of resignation is deemed withdrawn in accordance with the correspondence dated June 10, 2010 from respondent’s counsel and the further affidavit of respondent dated June 4, 2010.
Gonzalez, EJ., Tom, Catterson, Richter and Abdus-Salaam, JJ., concur.
*268Respondent’s name stricken from the roll of attorneys and counselors-at-law in the State of New York, nunc pro tunc to January 4, 2010.